The present application is being examined under the pre-AIA  first to invent provisions. 

This action is responsive to the amendment filed on November 6, 2020.

Claims 1-2, 4, 6--8, 10 and 12-20 are pending. Claims 3, 9 and 11 were previously cancelled. Claim 5 is cancelled in the present amendment. Claims 1, 6, 13 and 16 are currently amended. 

The rejection of claims 1-2, 4-8, 10 and 12-20 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Man et al. (US 2006/0113506) is withdrawn in view of Applicant’s amendment and arguments therein.

Terminal Disclaimer
For the record, the terminal disclaimer filed on September 25, 2019 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 9,023,782 and 9,994,798 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112
Claims 1-2, 4, 6-8, 10 and 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
	Claim 1 is indefinite in the recital of the limitation “penetrating the polymerized fat soil with the alkanol amine alkaline source of the diluted non-corrosive degreaser composition” in lines 11-12 (last two lines) because the above limitation makes it sound like it is only the alkanol amine alkaline source of the diluted con-corrosive degreaser composition, which comprises alkanol amine alkaline source, surfactant and solvent system, that penetrates the polymerized fat soil, rather, it is the diluted non-corrosive degreaser composition, as a whole. It is suggested that the phrase “alkanol amine alkaline source of the” in line 11 be deleted.
	Claim 2 is indefinite because: 
	a) in line 1, the phrase “the surface to be cleaned” lacks support with respect to claim 1, to which this claim is dependent upon. In addition, the phrase “the surface  . . . soiled with a polymerized fat soil” in lines 1-2, is already recited in claim 1, lines 9-10, hence is a repetition. It is suggested that the claim be reworded to read” ...wherein the surface soiled with the polymerized fat soil is selected from . . .”
	b) in line 3, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d)
	c) in lines 3-4, “miscellaneous equipment used during food preparation” is indefinite because it is not clear what the “miscellaneous equipment” encompasses.
	Claim 4 is indefinite because in lines 1-2, the phrase “the soiled surface to be cleaned” lacks support with respect to claim 1 to which this claim is dependent upon. In addition, the and “substantially” in line 3  is a relative term which renders the claim indefinite.  The term "substantially" when referring to “substantially penetrate a polymerized fat soil” in line 3 is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
	In claim 6, line 2, it is suggested that “alkaline source” be added after “amine” so that it will be consistent with the same terminology in claim 1, line 4.  
	Claim 7 is indefinite in the recital of “wherein the surfactant further comprises anionic surfactants” in lines 1-2 because claim 1 to which this claim is dependent upon already recited “wherein the surfactant comprises a linear alkyl benzene sulfonate” in lines 6-7. It is suggested that the phrase “other than the linear alkyl benzene sulfonate” be added after “anionic surfactants” in line 2.  
	In claim 12, line 1, it is suggested that “alkanol amine” be added before “alkaline source” in line 1 so that it will be consistent with the same terminology in claim 1, line 4.  
	Claim 13 is indefinite in the recital of “wherein the composition generates a use solution . . . and generates a surfactant comprising a monoethanolamine linear alkyl benzene sulfonate salt” in lines 10-11 because it is not clear how the composition generates said surfactant. It is suggested that “and generates a surfactant comprising a monoethanolamine linear alkyl benzene sulfonate salt” in lines 10-11 be deleted and instead add “monoethanolamine” before “linear alkyl” in line 5 such that it will read “...wherein the surfactant comprises monoethanolamine linear alkyl...”
claim 14, lines 1-4, it is suggested that the claim be reworded to read “wherein the alkanol amine alkaline source further comprises diethanolamine . . . or combinations thereof...”
	Claim 15 is indefinite in the recital of “wherein the surfactant further comprises an anionic surfactant” in lines 1-2 because claim 13 to which this claim is dependent upon already recited “wherein the surfactant comprises ... linear alkyl benzene sulfonate” in lines 5-6. It is suggested that the phrase “other than the monoethanolamine linear alkyl benzene sulfonate” be added after “anionic surfactant” in line 2.  
	Claim 19 is indefinite because in line 2, the phrase “the soiled surface to be cleaned” lacks support with respect to claim 13 to which this claim is dependent upon. In addition, the phrase “depending on the level of polymerization” in line 3 appears to be missing what is being polymerized” and “substantially” in line 3  is a relative term which renders the claim indefinite.  The term "substantially" when referring to “substantially penetrate a polymerized fat soil” in lines 3-4 is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
	The remaining claims, which depend from claim 1 or claim 13, inherit the same rejection as in claim 1 or claim 13 above.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2, 4, 6-8, 10 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Griese et al. (US 2006/0234890, already cited in IDS dated 05/10/18), hereinafter “Griese”.
	Griese teaches a method for stripping a floor comprising:  a) providing a substantially nonchlorinated concentrate comprising a floor finish dissolver and an at least partially 
water-unactivated water thickener; b) diluting the concentrate with water at an intended use location to activate the water thickener and noticeably increase within sixty minutes or less the viscosity of the resulting diluted mixture;  c) applying the resulting water-thickened stripper to a 
hardened floor finish atop a floor;  d) allowing the applied stripper to soften or dissolve the floor finish; and e) removing the softened or dissolved finish from the floor (see paragraphs [0007]-[0012], page 1; see also claim 1). A variety of floor finish dissolvers may be employed in the disclosed stripping method, and representative floor finish dissolvers include solvents such as alcohols,  amines and mixtures thereof (see paragraph [0020], page 2),  for example, benzyl alcohol, 2-(2-aminoethoxy)ethanol, monoethanolamine, diethanolamine, triethanolamine,  and may also include sodium hydroxide, and the dissolvers may collectively represent for example at least 20%, at least 30%, at least 80%, or at least 90% of the total concentrate weight (see paragraphs [0020]-[0021], page 2). The concentrate may and desirably will contain one or more surfactants which include anionic, cationic, amphoteric and nonionic surfactants, and mixtures thereof (see paragraph [0024], page 4). Exemplary anionic surfactants include alkylbenzene sulfonates, e.g., C6-C24 alkylbenzene sulfonates (see paragraph [0025], page 4). As a general guide, the amount of surfactant may be about 0.1 to about 50% of the total concentrate weight (see paragraph [0030], page 4).  The concentrate may contain other adjuvants including pH between about 5 and about 20 minutes) while it softens or dissolves the floor finish (see paragraph [0040], page 6). Griese,  however, fails to specifically disclose a method for removing a polymerized fat soil wherein the concentrate comprises alkanolamine, linear alkyl benzene sulfonate and solvent, in their respective proportions, and wherein the diluted concentrate has  a use solution pH of less than about 11.5 as recited in independent claim 1, the solvent is benzyl alcohol as recited in claims 8 and 10, the alkanolamine source is monoethanolamine and/or 2-(2-aminoethoxy) ethanol as recited in claims 6 and 10, and wherein the alkaline source does not contain sodium hydroxide as recited in claim 12.  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have performed a method of stripping floor, as discussed above, wherein it is construed that the floor contains polymerized fat soil, as is typical in floors,  with a composition comprising benzyl alcohol, 2-(2-aminoethoxy)ethanol, monoethanolamine and alkylbenzene sulfonate, in their optimum proportions, because these are some of the suitable selections of dissolvers and surfactants taught by Griese and to not have included sodium hydroxide in the composition because this is not an essential or required component of the composition. With respect to the respective proportions of said ingredients, considering the teachings of Griese above, the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the range prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
Considering that Griese teaches a composition comprising similar ingredients with overlapping proportions, and the composition may contain pH adjusters as disclosed in paragraph [0034], it would have been obvious to one of ordinary skill in the art at the time the invention was made to reasonably expect the composition of Griese, when diluted, would generate a use solution pH as those recited. 

Claims 1-2, 4, 6-8, 10 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith et al. (US Patent No. 6,544,942, already cited in IDS dated 5/10/18), hereinafter “Smith.”
	Smith teaches a cleaning, degreasing or stripping solvent concentrate and instructions for mixing the concentrate with water, i.e., diluting the concentrate with water, wherein the concentrate contains a sufficient amount of cosolvent or surfactant so that a pseudo-stable phase-splitting composition will form when the concentrate is mixed with water according to the instructions (see col. 2, line 64 to col. 3, line 3; abstract). The solvent concentrates will contain at least about 5% solvent, preferably at least about 25% solvent, more preferably at least about 65% solvent, and most preferably about 75 to about 95% solvent (see col. 5, lines 6 -C24 alkylbenzene sulfonates (see col. 7, lines 20-21). The solvent compositions can contain various adjuvants such as chelants, builders, thickeners, fragrances, dyes, pH adjusters, anticorrosion additives and antirust additives (see col. 8, line 66 to col. 9, line 2) and can also contain from about 0.01 to about 10 wt% antimicrobial or biocidal agent (see col. 8, lines 61-65). Smith also teaches a method of removing a coating or a soil from a surface, comprising applying to the surface a pseudo-stable mixture containing water, polar solvent that is denser than water, and a sufficient amount of cosolvent or surfactant so that the mixture phase-separates following application of the mixture to the surface, allowing the mixture to phase-separate, allowing the polar solvent to soften or dissolve the coating or soil, and removing the softened coating or soil (see col. 3, lines 19-27). The solvent compositions can be applied to a variety of materials on a variety of surfaces, for example, the solvent compositions can be used to remove paints, finishes, photoresists, inks, oils, food soils and other coatings from a variety of surfaces, 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have performed a method for removing a polymerized fat soil or food soils with a composition comprising benzyl alcohol, monoethanolamine and/or 2-(2-aminoethoxy)ethanol and alkylbenzene sulfonate, in their optimum proportions, because these are some of the suitable selections of solvents, cosolvents and  surfactants taught by Smith. With respect to the respective proportions of said ingredients, considering the teachings of Smith above, the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
Considering that Smith teaches a composition comprising similar ingredients with overlapping proportions, and the composition may contain pH adjusters as disclosed in col. 6, line 66 to col. 9, line 2, it would have been obvious to one of ordinary skill in the art at the time the invention was made to reasonably expect the composition of Smith, when diluted, would generate a use solution pH as those recited. 

Claims 13-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith as applied to claims 1-2, 4, 6-8, 10 and 12 above, and further in view of Man et al. (US 2006/0113506, already of record), hereinafter “Man.”
	Smith teaches the features as discussed above. Smith, however, fails to disclose that the alkylbenzene sulfonate is a monoethanolamine alkylbenzene sulfonate, the composition not comprising thickeners and sodium, and the pH of less than about 11.5 at a dilution range from about 1:1 to about 1:10 as recited in independent claim 13; and wherein the composition is noncorrosive to aluminum as recited in claim 19, and is compatible with catalytic converter substrate surfaces as recited in claim 20.
	It is known from Man, an analogous art in cleaning compositions for cleaning any of a variety of objects like pipes or vessels in a food processing plant or a floor (see abstract; paragraph [0009], page 1), that anionic surfactants include alkylaryl sulfonic acids and salts 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the alkylbenzene sulfonate of Smith with monoethanolamine salt of a straight (linear) alkyl benzene sulfonate of Man because the simple substitution of one alkylbenzene sulfonate for another would achieve the predictable result of acting as anionic surfactant.  In addition, the substitution of one anionic surfactant salt form for another is likely to be obvious when it does no more than yield predictable results. Considering that Smith and Man teaches a composition comprising similar ingredients with overlapping proportions, and the composition may contain pH adjusters as disclosed in col. 6, line 66 to col. 9, line 2 in Smith, it would have been obvious to one of ordinary skill in the art at the time the invention was made to reasonably expect the composition of Smith and Man, when diluted, would generate a use solution pH as those recited. 
	It would also have been obvious to one of ordinary skill in the art at the time the invention was made to not have included thickeners nor sodium compounds because the thickeners are only optional ingredients as disclosed in col. 8, line 66 to col. 9, line 1 and none of the essential ingredients in Smith contain sodium. 
It would also have been obvious to one of ordinary skill in the art at the time the invention was made to reasonably expect the composition of Smith to be non-corrosive to aluminum and be compatible with catalytic converter substrate surfaces because Smith teaches similar ingredients with overlapping proportions as discussed above, hence, would behave similarly.  

Claims 1-2, 4, 6-8, 10 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Underwood et al. (US 2009/0264329), hereinafter “Underwood.” 
	Underwood teaches cleaner concentrates which are capable for use in making cleaners that are capable of removing from surfaces fresh, greasy soils and polymerized soils more recently encountered in the food service industry originating from non-trans-fat oils, wherein the cleaner concentrates include one or more alkalinity sources, one or more chelants, one or more surfactants, and as a remainder, water (see abstract). Suitable alkalinity sources include, but are not limited to, one or more organic alkalinity sources, one or more inorganic alkalinity sources, or combinations thereof; suitable organic alkalinity sources include monoethanolamine, monopropanolamine, diethanolamine, dipropanolamine, triethanolamine, tripropanolamine, .  . . the like; and suitable inorganic alkalinity sources include alkali metal hydroxide like sodium hydroxide, or combinations thereof (see paragraph [0031], page 4). In some aspects, the one or more alkalinity sources may be from about 3 wt % to about 24 wt %, based on the total weight of the cleaner concentrate; in other aspects, the one or more alkalinity sources may be from about 6 wt % to about 18 wt %, based on the total weight of the cleaner concentrate (see paragraph [0032], pages 4-5). The one or more surfactants may be present in an amount from about 0 wt % to about 39 wt %, based on the total weight of the cleaner concentrate (see paragraph [0007], page 1). Some examples of one or more surfactants comprise one or more of an anionic surfactant, nonionic surfactant, cationic surfactant, or amphoteric or zwitterionic surfactant (see paragraph [0013], page 2). Suitable anionic surfactants include linear alkylbenzene sulfonic acids and their salts (see paragraph [0043], 
prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
Considering that Underwood teaches a composition comprising similar ingredients with overlapping proportions, and the composition may contain pH buffers as disclosed in paragraph [0073], it would have been obvious to one of ordinary skill in the art at the time the invention was made to reasonably expect the composition of Underwood, when diluted, would generate a use solution pH as those recited. 

Claims 13-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Underwood as applied to claims 1-2, 4, 6-8, 10 and 12 above, and further in view of Man.
Underwood teaches the features as discussed above. It is noted that the compositions of Underwood do not contain thickeners. Underwood, however, fails to disclose that the alkylbenzene sulfonate is a monoethanolamine alkylbenzene sulfonate, the composition not comprising sodium and the pH of less than about 11.5 at a dilution range from about 1:1 to about 1:10 as recited in independent claim 13, and wherein the composition does not contain sodium hydroxide as recited in claim 17; and wherein the composition is noncorrosive to aluminum as recited in claim 19, and is compatible with catalytic converter substrate surfaces as recited in claim 20.
	It is known from Man, an analogous art in cleaning compositions for cleaning any of a variety of objects like pipes or vessels in a food processing plant or a floor (see abstract; paragraph [0009], page 1), that anionic surfactants include alkylaryl sulfonic acids and salts thereof (see paragraph [0145], page 15, and an example is monoethanolamine salt of a straight (linear) alkyl benzene sulfonate (see paragraph [0146], page 15).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the alkylbenzene sulfonate of Underwood with monoethanolamine salt of a straight (linear) alkyl benzene sulfonate of Man because the simple substitution of one alkylbenzene sulfonate for another would achieve the predictable result of acting as anionic surfactant.  In addition, the substitution of one anionic surfactant salt form for another is likely to be obvious when it does no more than yield predictable results. Considering that Underwood and Man teaches a composition comprising similar ingredients with overlapping proportions, and the composition may contain pH buffers as disclosed in paragraph [0073] in Underwood, it would have been obvious to one of ordinary skill in the art at the time the invention was made 
	It would also have been obvious to one of ordinary skill in the art at the time the invention was made to not have included sodium compounds or sodium hydroxide because the sodium hydroxide is only part of the selections of alkalinity sources as disclosed in paragraph [0031], hence, not a required component and none of the essential ingredients in Underwood contain sodium. 
It would also have been obvious to one of ordinary skill in the art at the time the invention was made to reasonably expect the composition of Underwood to be non-corrosive to aluminum and be compatible with catalytic converter substrate surfaces because Underwood teaches similar ingredients with overlapping proportions as discussed above, hence, would behave similarly.  

Claims 1-2, 4, 6-8, 10 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ryther et al. (US 2010/0317559, already cited in IDS dated 05/10/18), hereinafter “Ryther ‘559.”
	Ryther ‘559 teaches, in one embodiment, a method of cleaning polymerized zero trans fat soils from soiled surfaces using a high alkaline-solvent composition including one or more alkaline wetting and saponifying agents, a chelating/sequestering system and a surface 
modifying-threshold agent system, and the method includes forming a composition 
and contacting a soiled surface with the composition (see paragraph [0006], page 1). Ryther ‘559 also teaches a high-alkaline solvent composition including between about 1 wt. % to about 
seconds and about 24 hours depending on the level of polymerization (see claim 26). The surface to be cleaned is selected from the group consisting of food processing equipment and environmental surfaces such as walls, floors and miscellaneous equipment used during food production (see claim 25). The composition can be formulated in a concentrated form which then may be diluted to the desired concentration merely with water at the intended use location, and the composition concentrates and various dilutions of these concentrates (typically can be used at full strength concentrate down to a 1:100 concentrate:water dilution) can be used on polymerized zero trans fat soils of various difficulties (see paragraphs [0002] and [0007], pages 1-2; paragraph [0057], page 7).  The alkaline wetting and saponifying agent(s) or source of alkalinity comprises, among others, alkali metal hydroxide like sodium hydroxide, alkanol amine like 2-(2-aminoethoxy)ethanol, monoethanolamine, diethanolamine, triethanolamine and combinations thereof (see paragraph [0019], page 3). In some embodiments, the cleaning compositions comprise about 0.1 wt% to about 75 wt% of a source of alkalinity (see paragraph [0020], page 3). The solvent comprises aromatic alcohol like benzyl 
selected depending upon the particular polymerized zero trans fat soil that is to be removed, and the surfactants that can be used in the system include anionic, nonionic, cationic, and zwitterionic surfactants (see paragraph [0028], page 4).  Suitable surfactants may also include food grade surfactants, linear alkylbenzene sulfonic acids and their salts (see paragraphs [0040] and [0042], page 5), for example, sodium dodecylbenzene sulfonic acid (see paragraph [0041], page 5). The pH of the cleaning composition is about 11 or greater, about 12 or greater, or about 13 or greater (see paragraph [0017], page 3).  Ryther ‘559 also teaches that one or more thickening agents may also be provided in some embodiments (see paragraph [0055], page 7), Ryther ‘559, however, fails to specifically disclose a method for removing a polymerized fat soil wherein the concentrate comprises alkanolamine, linear alkyl benzene sulfonate and solvent, in their respective proportions, and wherein the diluted concentrate has a use solution pH of less than about 11.5 as recited in independent claim 1, the solvent is benzyl alcohol as recited in claims 8 and 10, the alkanolamine source is monoethanolamine as recited in claims 6 and 10.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have performed a method for removing a polymerized fat soil or food soils with a composition comprising benzyl alcohol, monoethanolamine and alkylbenzene sulfonate, in their optimum proportions, because these are some of the suitable selections of solvents, cosolvents and surfactants taught by Ryther ‘559. With respect to the respective proportions of said ingredients, considering the teachings of Smith above, the subject matter as a whole would have prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
Considering that Ryther ‘559 teaches a composition comprising similar ingredients with overlapping proportions, and the cleaning composition has a pH of greater than 11 as disclosed in paragraph [0017], it would have been obvious to one of ordinary skill in the art at the time the invention was made to reasonably expect the composition of Ryther ‘559, when diluted, would generate a use solution pH as those recited. 

Claims 13-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ryther ‘559 as applied to claims 1-2, 4, 6-8, 10 and 12 above, and further in view of Man.
	Ryther ‘559 teaches the features as discussed above. Ryther ‘559, however, fails to disclose that the alkylbenzene sulfonate is a monoethanolamine alkylbenzene sulfonate, the composition not comprising thickeners and sodium, the pH of less than about 11.5 at a dilution range from about 1:1 to about 1:10 as recited in independent claim 13, and wherein the composition does not contain sodium hydroxide as recited in claim 17; and wherein the 
	It is known from Man, an analogous art in cleaning compositions for cleaning any of a variety of objects like pipes or vessels in a food processing plant or a floor (see abstract; paragraph [0009], page 1), that anionic surfactants include alkylaryl sulfonic acids and salts thereof (see paragraph [0145], page 15, and an example is monoethanolamine salt of a straight (linear) alkyl benzene sulfonate (see paragraph [0146], page 15).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the alkylbenzene sulfonate of Ryther ‘559  with monoethanolamine salt of a straight (linear) alkyl benzene sulfonate of Man because the simple substitution of one alkylbenzene sulfonate for another would achieve the predictable result of acting as anionic surfactant.  In addition, the substitution of one anionic surfactant salt form for another is likely to be obvious when it does no more than yield predictable results. Considering that Ryther ‘559 and Man teaches a composition comprising similar ingredients with overlapping proportions, and the cleaning composition has a pH of greater than 11 as disclosed in paragraph [0017] in Ryther ‘559, it would have been obvious to one of ordinary skill in the art at the time the invention was made to reasonably expect the composition of Ryther ‘559 and Man, when diluted, would generate a use solution pH as those recited. 
	It would also have been obvious to one of ordinary skill in the art at the time the invention was made to not have included thickening agent, sodium compounds or sodium hydroxide because the sodium hydroxide is only part of the selections of alkalinity sources as disclosed in paragraph [0019], and the thickening agent is only optional as disclosed in 
It would also have been obvious to one of ordinary skill in the art at the time the invention was made to reasonably expect the composition of Ryther ‘559 to be non-corrosive to aluminum and be compatible with catalytic converter substrate surfaces because Ryther ‘559 teaches similar ingredients with overlapping proportions as discussed above, hence, would behave similarly.  

Claims 1-2, 4, 6-8, 10 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ryther et al. (US 2010/0317560, already cited in IDS dated 05/10/18), hereinafter “Ryther ‘560.”
	Ryther ‘560 teaches, in one embodiment, a method of cleaning polymerized zero trans fat soils from soiled surfaces using a high alkaline-solvent composition including one or more soil wetting and cleaning solvent(s) and one or more alkaline agents that wets and saponifies the soil, and the method includes forming a composition and contacting a soiled surface with the composition (see paragraph [0006], page 1). Ryther ‘560 also teaches a high-alkaline-solvent composition including between about 0.1% and about 50% by weight one or more 
soil wetting and cleaning solvent(s) and between about 0.1% and about 75% by weight one or more alkaline agent(s) that wets and saponifies the soil; the composition may include between about 0.1% to about 40% by weight one or more cleaning agent(s) and between about 0.01% to about 5% by weight one or more additive(s) to modify the composition form and/or the application method (see paragraph [0007], page 1). The composition is applied to a soiled 
selected depending upon the particular polymerized zero trans fat soil that is to be removed, and the surfactants that can be used in the system include anionic, nonionic, cationic, and zwitterionic surfactants (see paragraph [0022], page 4).  Suitable surfactants may also include food grade surfactants, linear alkylbenzene sulfonic acids and their salts (see paragraphs [0034] and [0036], page 5), for example, sodium dodecylbenzene sulfonic acid (see paragraph [0035], page 5). The pH of the cleaning composition is about 11 or greater, about 12 or greater, or may include one or more thickening agents (see paragraph [0043], page 5), hence, the thickening agent is not an essential ingredient of the composition.   Ryther ‘560, however, fails to specifically disclose a method for removing a polymerized fat soil wherein the concentrate comprises alkanolamine, linear alkyl benzene sulfonate and solvent, in their respective proportions, and wherein the diluted concentrate has a use solution pH of less than about 11.5 as recited in independent claim 1, the solvent is benzyl alcohol as recited in claims 8 and 10, the alkanolamine source is monoethanolamine as recited in claims 6 and 10.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have performed a method for removing a polymerized fat soil or food soils with a composition comprising benzyl alcohol, monoethanolamine and alkylbenzene sulfonate, in their optimum proportions, because these are some of the suitable selections of solvents, cosolvents and surfactants taught by Ryther ‘560. With respect to the respective proportions of said ingredients, considering the teachings of Smith above, the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
. 

Claims 13-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ryther ‘560 as applied to claims 1-2, 4, 6-8, 10 and 12 above, and further in view of Man.
	Ryther ‘560 teaches the features as discussed above. Ryther ‘560, however, fails to disclose that the alkylbenzene sulfonate is a monoethanolamine alkylbenzene sulfonate, the composition not comprising thickeners and sodium, the pH of less than about 11.5 at a dilution range from about 1:1 to about 1:10 as recited in independent claim 13, and wherein the composition does not contain sodium hydroxide as recited in claim 17; and wherein the composition is noncorrosive to aluminum as recited in claim 19, and is compatible with catalytic converter substrate surfaces as recited in claim 20.
	It is known from Man, an analogous art in cleaning compositions for cleaning any of a variety of objects like pipes or vessels in a food processing plant or a floor (see abstract; paragraph [0009], page 1), that anionic surfactants include alkylaryl sulfonic acids and salts thereof (see paragraph [0145], page 15, and an example is monoethanolamine salt of a straight (linear) alkyl benzene sulfonate (see paragraph [0146], page 15).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the alkylbenzene sulfonate of Ryther ‘560 with monoethanolamine 
	It would also have been obvious to one of ordinary skill in the art at the time the invention was made to not have included thickening agent, sodium compounds or sodium hydroxide because the sodium hydroxide is only part of the selections of alkalinity sources as disclosed in paragraph [0020], and the thickening agent is only optional as disclosed in paragraph [0043], hence, not required components, and none of the essential ingredients in Ryther ‘560 contain sodium. 
It would also have been obvious to one of ordinary skill in the art at the time the invention was made to reasonably expect the composition of Ryther ‘560 to be non-corrosive to aluminum and be compatible with catalytic converter substrate surfaces because Ryther ‘560 teaches similar ingredients with overlapping proportions as discussed above, hence, would behave similarly.  

Response to Arguments
Applicant’s arguments with respect to claims 1-2, 4, 6-8, 10, and 12-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313.  The examiner can normally be reached on Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jagannathan Vasudevan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






                                                                                /LORNA M DOUYON/                                                                                Primary Examiner, Art Unit 1761